EXHIBIT 10.1

AMENDMENT NO. 3

        AMENDMENT NO. 3, dated as of July 8, 2011, between JAG Footwear,
Accessories and Retail Corporation (as successor in interest to Nine West
Footwear Corporation) (the "Principal"), and Bentley HSTE Far East Services
Limited (the "Agent"). Certain capitalized terms used herein without other
definition shall have the respective meanings given in the Agency Agreement (as
defined below).

WITNESSETH:

        WHEREAS, the Principal and the Agent are party to a Buying Agency
Agreement, dated as of August 31, 2001, as amended by Amendment No. 1 dated as
of June 2, 2009 and Amendment No. 2 dated as of March 28, 2011 (as so amended,
the "Original Agreement" and, as further amended by this Amendment No. 3 and as
may from time to time be further amended, supplemented or otherwise modified,
the "Agency Agreement"); and

        WHEREAS, subject to the terms and conditions set forth in this Amendment
No. 3, the Principal and the Agent (collectively, the "Parties") have agreed to
amend the Original Agreement to the extent provided herein;

        NOW THEREFORE, the Parties agree as follows:

        SECTION 1. AMENDMENTS

        1.01 Fees. Section 2.1 of the Original Agreement is hereby amended by
deleting the first paragraph thereof in its entirety and the following is
substituted therefor:

> > Fees. In consideration of the services performed under this Agreement,
> > Principal agrees to pay Agent a fee equal to (a) ten percent (10%) of the
> > FOB port-of-origin (as defined in Incoterms 2000) price of the merchandise
> > which is ordered and shipped to Principal on or prior to December 31, 2008
> > and (b) eight and one-half percent (8.5%) of the FOB port-of-origin price of
> > the merchandise which is ordered and shipped to Principal on or after
> > January 1, 2009."

        SECTION 2. MISCELLANEOUS

        2.01 Confirmation and Ratification of Terms, Etc. Except as expressly
waived or modified herein, all terms, conditions, covenants and agreements
contained in the Original Agreement remain unchanged and are hereby confirmed
and ratified in all respects and shall continue in full force and effect.

--------------------------------------------------------------------------------

        2.02 Successors and Assigns. This Amendment No. 3 shall be binding upon
and inure to the benefit of both the Principal and the Agent and their
respective successors and permitted assigns.

        2.03 References to Original Agreement. The Parties hereby confirm and
agree that all references to "this Agreement" contained in the Original
Agreement shall be references to the Original Agreement as amended by this
Amendment No. 3, as the same may be further amended, modified or supplemented
from time to time in the future.

        2.04 Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original and
all of such counterparts taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Amendment No. 3 by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart

        2.05 Headings. Headings have been inserted for convenience of reference
only, are not intended to be considered a part of this Amendment No. 3 for the
purpose of its interpretation and shall not modify or restrict any of the terms
or provisions hereof.

        2.06 Entire Understanding. This Amendment No. 3 and the Original
Agreement set forth the entire agreement between the Principal and the Agent
with respect to matters relating to the agency created thereby and there are no
understandings, representations, warranties or inducements except as set forth
herein and in the Original Agreement.

        2.07 Modifications. This Amendment No. 3 may not be amended or cancelled
or any of its terms waived except by a written instrument signed by Principal
and Agent.

        2.08 Governing Law. This Amendment No. 3 shall be construed and enforced
in accordance with, and be governed by, the laws of the State of New York,
U.S.A. without giving effect to any conflict of law principles that would cause
the application of the laws of any other jurisdiction.

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have caused this Amendment No. 3 to be
duly executed and delivered by their respective authorized officers as of the
date first written above.



> FOR AND ON BEHALF OF BENTLEY HSTE FAR EAST SERVICES LIMITED, as Agent
>  
> 
> By:  /s/ Howard Gaskell
> Name: VIS Direct Services Limited
> Title:  Director By:  /s/ Mark Andrews
> Name:  Visman Services Limited
> Title: Director
> 
>  
> 
> JAG FOOTWEAR, ACCESSORIES AND RETAIL CORPORATION (as successor in interest to
> Nine West Footwear Corporation), as Principal
> 
>  
> 
> By: /s/ Thomas M. Murray
> Name: Thomas M. Murray
> Title: CFO
> 
> 3